Eormal petition for compensation having been filed herein, and the matter having been duly noticed for trial before me, at Newark, New Jersey, on the 4th day of August, 1926, the attorney for the petitioner having failed to appear to move this case for trial, it further appearing that the attorney for the petitioner did, on July 2d, 1926, at Perth Amboy, New Jersey, fail to appear and move this case for trial, and it further appearing that on both of the above dates the claimant failed to appear, it is ordered that the petition herein be dismissed because of the non-appearance and failure to prosecute on the part of the petitioner herein.
Harry J. Goas, .

Deputy Commissioner.